 1                                              PROOF OF SERVICE
                            Patricia Crisco, et al. vs. Foremost Insurance Company, et al.
 2                            Sonoma County Superior Court Action No. SCV-265307
                               United States District Court for the Northern District of
 3
                                         California Case No. 4:19-cv-07320
 4
            I am employed in the County of San Francisco, State of California. I am over the age of
 5   18 and not a party to the within action; my business address is 101 Montgomery Street, Suite
     1800, San Francisco, California 94104.
 6
              On December 31, 2020, I served the foregoing document(s) described as follows:
 7
                                SATISFACTION OF JUDGMENT
 8
     on the interested parties in this action by placing the copies thereof enclosed in sealed envelopes
 9   addressed as follows:

10   Guy O. Kornblum, Esq.
     Yaelle E. Shaham, Esq.
11   Mukesh Advani
     GUY KORNBLUM, A PROFESSIONAL LAW
12   CORPORATION
     1388 Sutter Street, Suite 805
13   San Francisco, CA 94109
     Email: gkornblum@kornblumlaw.com
14           yshaham@kornblumlaw.com
             madvani@kornblumlaw.com
15           ewadsworth@kornblumlaw.com

16
     Telephone: (415) 440-7800
17   Facsimile: (415) 440-7898

18
     Kendall M. Jarvis, Esq.
19   LEGAL AID OF SONOMA COUNTY
     144 South E Street, Suite 100
20   Santa Rosa, CA 95403
     Email: kjarvis@legalaidsc.com
21   Telephone: (707) 308-2513

22   Attorneys for Plaintiffs

23
     XX ONLY BY ELECTRONIC TRANSMISSION. Only by emailing the document(s) to the
24   persons at the e-mail address(es). This is necessitated during the declared National Emergency
     due to the Coronavirus (COVID-19) pandemic because this office will be working remotely, not
25   able to send physical mail as usual, and is therefore using only electronic mail. No electronic
     message or other indication that the transmission was unsuccessful was received within a
26   reasonable time after the transmission. We will provide a physical copy, upon request only, when
     we return to the office at the conclusion of the national emergency.
27

28

                                                          1
                                                   PROOF OF SERVICE
     4845-0343-1850, v. 1
 1            I declare under penalty of perjury under the laws of the State of California that the above
     is true and correct. Executed on December 31, 2020, at San Francisco, California.
 2

 3

 4
                                                   Michelle Bonilla
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                               PROOF OF SERVICE
     4845-0343-1850, v. 1
